There is involved on this appeal a criminal information of the same form and allegation as that presented by the appeal in the case of State v. Valdez, 51 N.M. 393, 185 P.2d 977. On the authority of the decision in that case the Attorney General has confessed error on behalf of the State. Accordingly, the judgment of the trial court is reversed and the cause remanded to the District Court of Lea County for further proceedings, if any, in conformity with the views expressed in the opinion in the Valdez case cited.
It is so ordered.